Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 1 of 11 PageID #: 33



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA            *     CRIMINAL NO. 2:18-CR-00355-01

 VERSUS                              *     UNASSIGNED DISTRICT JUDGE

 ERIC RICHARD                        *     MAGISTRATE JUDGE KAY




 ______________________________________________________________________________

          MEMORANDUM OF LAW IN SUPPORT OF MOTION TO SUPPRESS

 ______________________________________________________________________________




                                                 TODD S. CLEMONS
                                                 Bar Roll No. 18168

                                                 JANET D. MADISON
                                                 Bar Roll No. 37495

                                                 Attorneys for Defendant
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 2 of 11 PageID #: 34



                                         TABLE OF AUTHORITIES

                                                       CASES

 Illinois v. Caballes, 543 U.S. 405 (2005)

 Katz v. United States, 389 U.S. 347 (1967)

 Rodriguez v. United States., 135 S. Ct. 1609 (2015)

 Terry v. Ohio. Terry v. Ohio, 392 U.S. 1 (1968)

 U.S. v. Andres, 703 F. 3d 828 (5th Cir. 01/03/13)

 U.S. v. Jeffers, 342 U.S. 48 (1951)

 U.S. v. Shabazz, 993 F.2d 431, 434 (5th Cir.1993)

 U.S. v. Sokolow, 490 U.S. 1 (1989)



                                        CONSTITUTION

 U.S. Const. amend. IV
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 3 of 11 PageID #: 35



                                        ISSUES PRESENTED

            1. Whether actions by the defendant gave rise to reasonable suspicion that would
               justify the officer prolonging the traffic stop beyond the time necessary to
               investigate the traffic violation.

            2. Whether Trooper Leger had probable cause under the Fourth Amendment of
               the United States Constitution to search Mr. Richard’s vehicle after defendant
               refused to give consent to search.
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 4 of 11 PageID #: 36



                                            I.      FACTS

    On or about October 25, 2017 Eric Richard was traveling east on I-10 when he was stopped

 by Trooper Luke Leger with Louisiana State Police. At the time of the stop, Mr. Richard was

 traveling the speed limit and had not committed any traffic violations. However, Trooper Leger

 told Mr. Richard that he had stopped him because he was following too close behind a pickup

 truck and because his license plate was obstructed in violation of Louisiana law. The alleged

 violations were not captured on Trooper Leger’s dash camera video. After explaining to Mr.

 Richard why he stopped him, Tropper Leger then began to question Mr. Richard about where he

 was coming from and where he was employed. After Mr. Richard answered his questions,

 Trooper Leger then requested that Mr. Richard provide him with his driver’s license, registration,

 and proof of insurance. Mr. Richard complied and provided the officer with the requested

 documents. Trooper Leger then went on to ask Mr. Richard who the vehicle belonged to and

 whether he had ever been arrested before. After Mr. Richard informed the officer that he had

 been arrested before, Trooper Leger then proceeded to ask him what charges he had been

 arrested for and if he had ever been “locked up.” After questioning defendant, the officer asked

 if he could “look” in the vehicle, and defendant told him that he could look through the window

 of the vehicle. Trooper Leger proceeded to look through the back window of the vehicle. He

 then told defendant that he would check his information and let him go. However, before

 checking defendant’s information, the officer asked defendant if he had “any drug charges,” and

 whether defendant minded if he looked in the trunk of the vehicle. Defendant opened the trunk

 and allowed Trooper Leger to look inside. After looking inside of the trunk and not finding

 anything, the officer walked back to the back window of the vehicle and asked defendant if he

 could look in the bag that was on the floor of the back seat. Defendant told the officer that the

 bag contained his work clothes. Trooper then told defendant that he seemed to get nervous when
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 5 of 11 PageID #: 37



 asked about the bag and asked him if there was anything illegal in the bag. Again, defendant told

 him that the bag contained his work clothes. Trooper Leger then instructed defendant to remove

 the bag from the car, at which time, Trooper Leger grabbed the bag and placed it on the trunk of

 the car making the statement that the bag was heavy and asked if there was a gun inside.

 After defendant refused to give consent for the officer to search the bag, the officer picked the

 bag up again and placed it back inside of the vehicle. It was not until then that Trooper Leger

 called defendant’s information in to dispatch. While waiting for dispatch to report back on

 defendant’s information and whether he had any active bench warrants, Trooper Leger informed

 defendant that he was going to walk a K-9 around the vehicle. Defendant asked the officer what

 probable cause he had to justify the K-9 search. The officer responded that defendant got really

 nervous when he asked him about the bag and that he did not need probable cause to walk the

 dog around the vehicle.


    The officer then walked a K-9 around the vehicle twice and informed defendant that the K-9

 allegedly alerted officers that drugs were inside. The vehicle was searched and allegedly cocaine

 was seized from the bag that was inside of the vehicle. Defendant was detained during the traffic

 stop for 13 minutes before officers walked the K-9 around the vehicle.


                                   II.    LAW AND ARGUMENT


       The Fourth Amendment provides that “[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

 violated.” U.S. Const. amend. IV. This protection extends to vehicle stops and temporary

 detainment of a vehicle's occupants. United States v. Shabazz, 993 F.2d 431, 434 (5th Cir.1993).

 The standard for evaluating a challenge to a routine warrantless stop for violating traffic laws is
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 6 of 11 PageID #: 38



 the two-step formulation articulated in Terry v. Ohio. Terry v. Ohio, 392 U.S. 1 (1968). The

 court must first determine whether the stop was justified at its inception. U.S. v. Andres, 703 F.

 3d 828 (5th Cir. 01/03/13). If the initial stop was justified, it must then be determined whether

 the officer's subsequent actions were reasonably related in scope to the circumstances that

 justified the stop of the vehicle in the first place. Id. For a traffic stop to be justified at its

 inception, an officer must have an objectively reasonable suspicion that some sort of illegal

 activity, such as a traffic violation, occurred, or is about to occur, before stopping the vehicle.

 Andres, 703 F.3d at 832. In order to further detain a suspect beyond the time needed to

 investigate the original suspicion, the officer must have articulable facts giving rise

 to reasonable suspicion of another crime to justify further detention of the suspect.

        Courts have long held that traffic stops that violate these rules of law are unconstitutional

 and a violation of the Fourth Amendment. More recently, the United States Supreme Court ruled

 in Rodriguez v. United States that a detention for a traffic stop may not be prolonged beyond

 the reasonable duration to investigate the purpose of the stop, without reasonable suspicion of

 some other crime. Rodriguez v. U.S., 135 S. Ct. 1609 (04/21/15). In Rodriguez, the individual

 was pulled over by a police officer for driving on the shoulder of a highway. The officer issued a

 ticket and settled all of the matters dealing with the initial stop. The officer then asked if he may

 conduct a K-9 sniff of the vehicle, and the defendant said no.              The officer then asked

 the defendant to wait for another officer to arrive, about seven or eight minutes later. When the

 other officer arrived, a K-9 sniff was instigated and the dog alerted to the trunk of the vehicle. In

 the Rodriguez case, the court found that a law enforcement officer may not detain an individual

 in a traffic stop for a longer period in order to conduct a K-9 sniff investigation unless there is

 individualized reasonable suspicion to prolong the stop for that reason.
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 7 of 11 PageID #: 39



       A. The Officer Did Not Have Reasonable Suspicion to Stop Defendant.

       In the present case, the traffic stop does not satisfy the formula established in Terry. First,

 the stop was unjustified. The officer did not have an objectively reasonable suspicion to stop the

 defendant. The defendant was operating his vehicle on the roadway in a safe manner and had

 violated no traffic laws at the time that he was stopped. The reasoning articulated by the officer

 as the reason for the stop was fabricated. The officer claims to have stopped defendant because

 he was traveling too close to another vehicle and because his license plate was obstructed.

 However, the alleged traffic violations were not captured on Trooper Leger’s dash camera.

       B. The Officer Unlawfully Extended the Traffic Stop.

       The officer in this case did not have reasonable suspicion to stop defendant. However, if

 the Court deems the initial stop as justified, the officer's subsequent actions were not reasonably

 related in scope to the circumstances that justified the stop of the vehicle in the first place. As

 mentioned earlier, the officer stated that he stopped defendant due his license plate being

 obstructed and him following too close to another vehicle. After pulling defendant over, the

 officer requested defendant’s driver’s license, insurance documents, and registration, all of which

 defendant supplied to the officer. Defendant had complied with all of the officer’s request to

 produce the requested documentation. The officer should have checked defendant’s information,

 issued defendant a traffic citation and completed the traffic stop. However, after receiving the

 requested documents, instead of calling defendant’s information in or writing him a ticket,

 Trooper Leger began to question defendant about his criminal history and whether he had been

 incarcerated before. Trooper Leger’s line of questioning was in no way related to the scope of

 the initial reason for stopping defendant. He then went on to ask defendant if he could search his

 vehicle, whether he had any prior drug charges, and whether he could look in the trunk of the
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 8 of 11 PageID #: 40



 vehicle. Again, Trooper Leger’s actions were not remotely related to the reason he allegedly

 stopped defendant in the first place.        The traffic stop became excessive when, as an

 alternative to writing the citations for the alleged traffic violations, the officer delayed the

 detention by questioning defendant about unrelated matters. It is clear that Trooper Leger

 was in search of narcotics, and the alleged traffic violations were simply a guise to stop

 defendant’s vehicle to find out if there were any in that vehicle.

       As mentioned earlier, under Rodriguez, a law enforcement officer may not detain an

 individual in a traffic stop for a longer period in order to conduct a K-9 sniff investigation unless

 there is individualized reasonable suspicion to prolong the stop for that reason. The officer must

 have articulable knowledge of particular facts which, in conjunction with reasonable inferences

 drawn therefrom, provide reasonable grounds to suspect the detainee of criminal activity. Terry

 v. Ohio, 392 U.S. 1 (1968). The officer must “articulate something more than an ‘inchoate and

 unparticularized suspicion or “hunch.””” U.S. v. Sokolow, 490 U.S. 1 (1989) (citing Terry v.

 Ohio, 392 U.S. 1 (1968)). See also United States v. Sharpe, 470 U.S. 675 (1985) (“The scope of

 the detention must be carefully tailored to its underlying justification.”). Because addressing the

 infraction is the purpose of the stop, it may “last no longer than is necessary to effectuate that

 purpose.” Id. See also Caballes, 543 U.S. at 407 (Authority for the seizure thus ends when tasks

 tied to the traffic infraction are—or reasonably should have been—completed).

       In the present case, the officer unreasonably prolonged the traffic stop. Defendant was

 detained for twelve minutes before conducting the K-9 sniff investigation. All matters dealing

 with the initial stop should have been settled by then. To detain defendant any longer than

 necessary, the officer was required to have individualized reasonable suspicion of criminal

 activity, which he did not have. It was not sufficient for the officer to act on a “hunch” that
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 9 of 11 PageID #: 41



 defendant may be engaged in criminal activity. The officer’s alleged reasonable suspicion arose

 when he questioned defendant about the bag in the back seat. Trooper Leger claimed defendant

 became nervous upon him questioning him about the contents of the bag. However, defendant

 had already been detained for five minutes and questioned about matters that were completely

 unrelated to the traffic stop before Trooper Leger began to question him about the contents of the

 bag. Again, of note is that immediately upon stopping defendant after requesting his driver’s

 license, insurance documents, and registration, the officer did not check that information and

 issue traffic citations. Instead he immediately—without any articulable facts giving rise to

 reasonable suspicion that any criminal activity other than traffic violations had occurred-- began

 to question defendant about his criminal history, whether he had any drug charges, and whether

 he had ever been locked up. Furthermore, a driver getting nervous after being pulled over by the

 police hardly constitutes reasonable suspicion sufficient to justify prolonging the traffic stop to

 continue questioning defendant and conducting a K-9 sniff investigation.

                                        III.    C ONCLUSION

       “[S]earches conducted outside the judicial process, without prior approval by a judge or

 magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few

 specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357

 (1967). Where a search is conducted without a warrant, the prosecution bears the heavy burden

 of proving the facts that justify the search under one of the recognized exceptions. United States

 v. Jeffers, 342 U.S. 48, 51 (1951). Here, the prosecution cannot meet its burden.

       For the foregoing reasons, defendant moves to suppress the evidence and any statements

 made by him to law enforcement. The officer did not have a reasonable suspicion that the

 defendant was engaged in any illegal activity at the time he was apprehended and detained, and
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 10 of 11 PageID #: 42



  any investigative detention resulting from this traffic stop exceeded the permissible limits of the

  stop and rendered it an illegal seizure. The traffic stop in the present case was a violation of

  defendant’s Fourth Amendment rights and is the very sort of law enforcement behavior that the

  exclusionary rule is meant to discourage.

         WHEREFORE, the defendant, ERIC RICHARD, prays that this Motion to Suppress

  the Evidence be maintained and that the evidence sought to be used by the United States

  Government in this matter or any related proceedings be ordered suppressed in its entirety by this

  Honorable Court, and that the United States Government, through its authorized representative,

  be prohibited from introducing same during the trial of this matter and also be prohibited from

  making reference thereto during the trial of this matter.




                                                RESPECTFULLY SUBMITTED:



                                                TODD CLEMONS & ASSOCIATES
                                                A PROFESSIONAL LAW CORPORATION

                                                S/Todd S. Clemons_____________________
                                                TODD S. CLEMONS, Bar Roll No. 18168
                                                JANET D. MADISON, Bar Roll No. 37495
                                                1740 Ryan Street
                                                Lake Charles, LA 70601
                                                PH: (337) 477-0000
                                                FAX: (337) 477-4580
Case 2:18-cr-00355-JDC-KK Document 20-1 Filed 05/22/19 Page 11 of 11 PageID #: 43



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 22, 2019, a copy of the foregoing Memorandum of

  Law in Support of Motion to Suppress was filed electronically with the Clerk of Court using the

  CM/ECF system. Notice of this filing will be sent to all counsel of record by operation of the

  Court’s Electronic Filing System.


                                             s/TODD S. CLEMONS
                                             TODD S. CLEMONS (LA. BAR NO. 18168)
